PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BUCKLEY et al.
Application No. 15/467,640
Filed: 23 Mar 2017
For SYSTEM AND METHOD FOR ORIGINATING A CALL VIA A CIRCUIT-SWITCHED NETWORK FROM A USER EQUIPMENT DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the thirteenth renewed petition pursuant to 37 C.F.R. § 1.78(e) filed August 16, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to two prior-filed non-provisional applications set forth in a corrected/updated Application Data Sheet (ADS) filed previously on November 25, 2020.   

The thirteenth renewed petition pursuant to 37 C.F.R. § 1.78(e) is DISMISSED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.


A renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on July 22, 2019 and was dismissed via the mailing of a decision on August 16, 2019.   

A second renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on August 27, 2019 and was dismissed via the mailing of a decision on October 8, 2019.   

A third renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on November 13, 2019 and was dismissed via the mailing of a decision on November 22, 2019.   

A fourth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on January 22, 2020 and was dismissed via the mailing of a decision on February 14, 2020.   

A fifth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on April 1, 2020 and was dismissed via the mailing of a decision on May 5, 2020.

A sixth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on July 6, 2020 (July 5, 2020 fell on a Sunday) and was dismissed via the mailing of a decision on July 28, 2020.

A seventh renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on August 24, 2020 and was dismissed via the mailing of a decision on September 11, 2020.

An eighth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on October 1, 2020 and was dismissed via the mailing of a decision on November 3, 2020.

A ninth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on November 9, 2020 and was dismissed via the mailing of a decision on November 19, 2020.

A tenth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on November 25, 2020 along with an acceptable. 

An eleventh renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on March 4, 2021 and was dismissed via the mailing of a decision on April 9, 2021.

A twelfth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on April 21, 2021 and was dismissed via the mailing of a decision on July 15, 2021 which set forth on pages five and six:

Moreover, on thirteenth renewed petition, Petitioner must also reveal the circumstances in which the error was discovered in January of 2019, and confirm whether either the applicant or its legal representative was aware of this error during the pendency of the patent on which this reissue application is based.

…

Petitioner must:

Explain the entire period of delay beginning on April 26, 2013 and ending on February 14, 2019; 
Reveal the precise date on which the error was first noticed; 
Reveal the identity of the individual who noticed this error;
Reveal the circumstances in which the error was discovered in January of 2019; and,
Confirm whether either the applicant or its legal representative was aware of this error during the pendency of the application on which this reissue application is based (application number 13/726,777, which issued as U.S. patent number 8,989,179 on March 24, 2015).

If each of these matters is not addressed on thirteenth renewed petition, the USPTO may find this continued delay to be intentional, which is an absolute bar to revival.

With this thirteenth renewed petition, Petitioner explains that on January 29, 2013, Applicant’s outside counsel Shreen Danamraj noticed the priority issue in 13/726,777, the application on which this reissue application is based.  On January 31, 2013, a 


Applicant then permitted more than one year and eight months to pass and on October 20, 2014, Applicant filed another corrected/updated ADS filed in application number 13/726,777, which contains an untimely request to change the benefit claim.

Despite the fact that the change to the benefit claim was both untimely made and not properly marked, the USPTO improperly entered a portion of the requested change to the benefit claim and mailed a corrected filing receipt on October 23, 2014.  

Applicant did not notice the discrepancy between what was claimed and what was accorded.

On March 23, 2017, this reissue application was filed with an incorrect benefit claim.  Applicant noticed the error on January 16, 2019 and an original petition pursuant to 37 C.F.R. 
§ 1.78(e) was filed on February 11, 2021.

The record does not support a finding that the entire period of delay was unintentional.  It is not clear why the Applicant permitted one year and eight months to pass between the filing of the first corrected/updated ADS on January 31, 2013 and the second corrected/updated ADS on October 20, 2014.

Any reply should include a cover letter entitled “Fourteenth Renewed Petition pursuant to 37 C.F.R. § 1.78(e).”

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply.